DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               K.J., the father,
                                 Appellant,

                                       v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                               No. 4D15-2606

                             [December 2, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2013DP300745.

  Andrew A. Holness of Law Offices of Andrew A. Holness, P.A., West Palm
Beach, for appellant.

   Meredith K. Hall, Appellate Counsel, Children’s Legal Services,
Bradenton, for appellee, Department of Children and Families.

PER CURIAM.

   After a hearing on a petition for termination of parental rights, the
circuit court denied the petition, finding that the petitioners “failed to prove
by clear and convincing evidence that it is in the child’s best interests for
the father’s parental rights to be terminated.” Afterwards, the Department
of Children and Families filed a case plan for permanent guardianship as
the primary goal for the child. The court held a hearing on the case plan,
where all interested parties had a chance to participate. On June 5, 2015,
the court approved the case plan for permanent guardianship, terminated
protective supervision, discharged the Guardian Ad Litem, and cancelled
judicial review. The court found that that “[r]eunification with the
parent(s) at this time would be contrary to the welfare and not in the best
interest of the child.”

   We conclude that the trial court’s adjudication of the child as
dependent in the June 5 order was sufficient in light of the earlier order of
dependency and the court’s determination that the circumstances had not
changed. Further, the order of permanent guardianship was a permissible
case plan under section 39.811(1)(a)(1), Florida Statutes (2015). We
distinguish Z.C. v. K.D., 88 So. 3d 977 (Fla. 2d DCA 2012). In that case,
the trial court placed the child in a permanent guardianship after denying
a petition for termination of parental rights. Id. at 979, 981. However,
none of the parties had advocated for a permanent guardianship; the “case
plan filed by DCF contained a permanency goal of adoption, and the
parties did not agree to litigate the issue of any alternative permanency
placement.” Id. at 989. In this case, the circuit court’s order was in
response to DCF filing a case plan for a permanent guardianship and the
order was entered after a hearing with notice and an opportunity for all
parties to be heard.

   We agree with appellant that the June 5 order does not contain the
findings of fact required by section 39.6221, Florida Statutes (2015). “A
general reference to the dependency findings does not satisfy the statute.”
T.B. v. Dep’t of Children & Families, 2015 WL 6496316 *2 (Fla. 4th DCA
Oct. 28, 2015). From our review of the record, it appears that there was
competent substantial evidence to support the court’s permanent
guardianship determination. Testimony at the hearing established that
the child had been in the care of her maternal grandparents for the
majority of her life. The father testified that at the time of the hearing,
despite having an apartment, he was living in a hotel with a “female friend”
who recently had her children taken from her. He did not want to raise
his daughter in the hotel. He further testified that he works so much he
does not have much time to see the child. The father stated that “initially
I would like to take her probably on the weekends and then like gradually
more time with her and see how that would work out.” The case manager
testified that aside from a few gifts here and there, the father has yet to
provide the child’s grandparents with any financial assistance. We reverse
and remand for the court to enter an order, based on testimony and
evidence already taken, that includes the specific findings of fact required
by the statute.

   Affirmed in part, reversed in part, and remanded.

GROSS, MAY and CONNER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -2-